Citation Nr: 1429419	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In a January 2011 submission, the Veteran requested a hearing before a Veterans Law Judge, but in June 2012 he requested in writing that the hearing be cancelled.  As such, his hearing request is deemed withdrawn

Subsequent to the most recent readjudication, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his right knee disability, diagnosed as patellofemoral syndrome, patellofemoral chondromalacia, and chronic retropatellar pain syndrome, had its onset in service.  


CONCLUSION OF LAW

A right knee disability, diagnosed as patellofemoral syndrome, patellofemoral chondromalacia, and chronic retropatellar pain syndrome, was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his right knee pain began in service after he slipped on ice and fell, and has continued to the present.  Service treatment records (STRs) show that in November 1980 the Veteran sought treatment for right knee pain after the fall occurred.  The Veteran is competent to report a history of right knee pain and its recurrence since service.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  There is no evidence to the contrary, and the Veteran's reports of right knee pain since the fall are consistent in lay evidence and reports of his medical history in treatment records.  Lay statements from a coworker and a friend attest to the Veteran's knee pain for at least the last 15 years.  

Moreover, a lay statement from the retired servicemember who was the Veteran's supervisor at the time of the fall confirmed that after the fall he ordered the Veteran to seek treatment for his knee.  After he went to sick call, the Veteran reported that no x-rays were taken and he felt that he had not received the proper care.  His former supervisor stated that the Veteran continued to limp after reporting to sick call "throughout his tour...which ended in February 1982."  The supervisor also explained that when the Veteran fell he was carrying at least 50 pounds of equipment and he felt that the Veteran had not received the appropriate treatment necessary to properly diagnose his knee injury in service.  Thus the Veteran's lay reports of right knee pain continuing since the in-service injury are consistent not only internally, but also with the competent and credible lay evidence of his coworker, friend, and former supervisor.  Thus the Board finds the Veteran's report of recurrent right knee pain since service to be credible.

The VA examiner who provided a January 2010 VA examination opined that the current diagnosis was less likely than not related to his fall in service because he was not medically discharged, his separation examination was silent as to the knee, and there was an absence of documented treatment within five years of discharge.  He believed that the in-service condition was most likely to have been "resolved self-limited conditions."  He did not explain why he did not credit the Veteran's lay report of recurrent symptoms.

In March 2011, following a review of the Veteran's STRs and post-service treatment records, a private chiropractor opined that the Veteran's current diagnosis was at least as likely as not related to the injury sustained in service.  He noted that the current right knee pain is located at the same points that were initially noted in the STRs, and explained how the injury could have led to his current diagnosis.  Moreover, he discussed the Veteran's credible report of recurrent symptoms.

Here, the competent and credible medical and lay evidence is at least in equipoise as to whether the Veteran's current right knee disability is related to his fall in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.


ORDER

Service connection for patellofemoral syndrome, patellofemoral chondromalacia, and chronic retropatellar pain syndrome of the right knee is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


